Licking App. No. 97CA42. This cause is pending before the court as a discretionary appeal. Upon consideration of appellant’s motion for emergency injunctive relief pending appeal,
IT IS ORDERED by the court that the motion for emergency injunctive relief pending appeal be, and hereby is, denied.
Moyer, C.J., and Douglas, J., would grant the motion upon appellant’s posting of a $2,500 bond.
Lundberg Stratton, J., would grant a stay upon appellant’s posting of a $2,500 bond or maintaining prior bond.